Citation Nr: 0914175	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-10 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick Alberts, Law Clerk



INTRODUCTION

The Veteran had active military service from November 1942 to 
January 1946, and from September 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In an April 2006 statement, the Veteran raised the issues of 
service connection for ear disability.  This matter is 
referred to the RO for appropriate action.

The Veteran's videoconference hearing was scheduled for March 
2009, but he failed to appear.  He has not explained his 
absence or requested to reschedule the hearing.  Therefore, 
his hearing request is considered withdrawn.  38 C.F.R. 
§§ 20.700(e), 20.704(d) (2008).

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for 
bilateral hearing loss is addressed in the Remand section 
below.  


FINDINGS OF FACT

1.  Service connection for tinnitus was denied in a June 1979 
VA decision; subsequent rating decisions of July 1979, 
December 1979, February 1980 and May 1998 confirmed and 
continued the denial of service connection for tinnitus, and 
no appeal was perfected as to the denial of the claim.

2.  The evidence received since the May 1998 rating decision 
is duplicative or cumulative of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim of service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The June 1979 VA decision and July 1979, December 1979, 
February 1980, and May 1998 rating decisions are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2008).

2.  New and material evidence has not been received to reopen 
the Veteran's claim for service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, and of 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice in October 2004 
and March 2006 correspondences.  The October 2004 
correspondence provided him with the appropriate notice 
contemplated by the Court in Kent.  The Veteran's claims were 
last readjudicated in an April 2006 statement of the case, 
thereby curing any deficiency in the timing of notice.

Accordingly, the Veteran has received the notice to which he 
is due under 38 U.S.C.A. § 5103(a).  He has had ample 
opportunity to fairly participate in the development of his 
claims.  Furthermore, he was afforded the opportunity for a 
videoconference hearing, but declined to appear.  Based on 
the procedural history of this case, the Board concludes that 
VA has complied with any duty to notify obligations set forth 
in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  In his April 2006 appeal to the Board, 
the Veteran notes that he complained of tinnitus to examining 
flight surgeons during his period of active service and was 
purportedly informed that there was no treatment available.  
Although the service treatment records do not record any 
complaints of tinnitus, there is no indication that those 
records are incomplete.  Nor is there otherwise any 
suggestion that pertinent evidence remains outstanding, and 
in any event, the Veteran has not authorized VA to obtain any 
other records from any source.  In summation, the facts 
relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. 
§ 3.159.

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency adjudicators.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A June 1979 decision denied service connection for a 
"hearing condition" (in response to the Veteran's claim for 
service connection for ringing in his ears).  A July 1979 
rating decision thereafter denied service connection for 
tinnitus.  The Veteran disagreed with the above 
determinations and was issued a statement of the case in 
October 1979.  He requested an extension of time in which to 
appeal, and a 60-day extension was granted in November 1979.  
A December 1979 rating action thereafter confirmed and 
continued the denial of service connection for tinnitus, as 
did a February 1980 rating decision.  The Veteran did not 
ultimately submit an appeal of the June 1979, July 1979, 
December 1979 or February 1980 actions.  An unappealed May 
1998 rating decision thereafter determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for tinnitus.

Consequently, service connection for tinnitus may be 
considered on the merits only if new and material evidence 
has been received since the time of the final adjudication in 
May 1998.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

The evidence on file at the time of the May 1998 rating 
decision included the Veteran's DD Form 214 and service 
treatment records, which show that he served as a naval 
aviator, but which are entirely silent for any complaints or 
findings of tinnitus.

The evidence previously considered also included private 
medical treatment records for April 1973 from R.R. Snowball, 
M.D., and a February 1980 statement by Bruce Sanderson, M.D.  
Dr. Sanderson diagnosed the Veteran as having tinnitus, but 
did not address the etiology of the finding.  The treatment 
records indicate that the Veteran's tinnitus might have been 
caused by noise exposure from piloting duties.

The evidence on file at the time of the May 1998 rating 
decision lastly included the Veteran's statements to the 
effect that his tinnitus originated in service.

Pertinent evidence added to the record since the February 
1980 rating decision includes the report of an April 2005 VA 
examination, private medical records from Kaiser Permanente 
for the period from 1997 to 2001, and the Veteran's 
statements.

At the Veteran's April 2005 VA examination, the examiner 
opined that although the Veteran suffered from tinnitus, the 
absence of any reference to tinnitus in the service treatment 
records, as well as the 21-year time gap between the 
Veteran's normal service discharge examination and the 
complaints of tinnitus recorded at a private examination 
years later made it unlikely to have been caused by military 
service.  The examination report consequently does not relate 
to an unestablished fact necessary to substantiate the claim, 
and in fact is clearly against the claim.  It does not raise 
a reasonable possibility of substantiating the claim for 
service connection for hearing loss.

The private medical records do not address whether any 
tinnitus experienced by the Veteran is related to service.  
Inasmuch as those records at most show only what was known at 
the time of the May 1998 rating decision, namely that the 
Veteran does have tinnitus, the records do not raise a 
reasonable possibility of substantiating the claim.

In his statements, the Veteran asserts that he was 
experiencing tinnitus in service, and that he was told that 
the problem would resolve itself.  His statements are 
duplicative, however, of those previously considered in May 
1998.  His statements provide no new and relevant information 
from that before VA at the time of the last final rating 
decision.  Consequently, his statements are merely cumulative 
of those previously provided, and do not raise a reasonable 
possibility of substantiating the claim.

In short, the additional evidence submitted by the Veteran to 
reopen his claim is cumulative and redundant of the evidence 
of record at the time of the last prior final denial, and 
does not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been submitted, and the Veteran's claim of 
entitlement to service connection for tinnitus is not 
reopened.  The benefit sought on appeal is denied.  38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for tinnitus, 
the benefit sought on appeal is denied.


REMAND

In an April 2005 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
Veteran's claim of service connection for bilateral hearing 
loss.  In June 2005, and again in April 2006, the Veteran 
expressed disagreement as to that determination.  The record 
shows that the veteran has not yet been issued a statement of 
the case as to that issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a statement of the case, the Board should 
remand the matter for issuance of a statement of the case.  
Consequently, the Board must remand the issue of whether new 
and material evidence has been received to reopen a claim for 
service connection for bilateral hearing loss for further 
procedural action.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should take all indicated action 
to issue a statement of the case to the 
veteran addressing the issue of whether 
new and material evidence has been 
received to reopen a claim for service 
connection for bilateral hearing loss.  
The veteran should be clearly advised of 
the need to file a timely substantive 
appeal with respect to the April 2005 
rating decision.  If a timely substantive 
appeal is thereafter submitted with 
respect to this issue, the RO should 
undertake any other indicated 
development.  If, and only if, a timely 
appeal has been perfected, this issue 
should be certified on appeal to the 
Board for the purpose of appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


